Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on December 14, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OVERMYER et al. (US 2016/0066916).
In reference to claims 1, 7, 8 and 14, OVERMYER et al. discloses a method of operating a surgical stapler comprising: advancing an I-Beam knife assembly (3674; figure 54; paragraph 345) to engage tissue at a first velocity until a predetermined force (x1 or strain; i.e. “uneven loading”) on the (I-Beam) knife assembly is detected (paragraph 347-351); advancing the knife assembly at a second velocity when the predetermined force is detected, the second velocity being less than the first velocity (paragraph 347-351; “…the processor slows down or stops deployment of the I-Beam…”); and advancing the (I-Beam) knife assembly at a third velocity (normal speed; paragraph 348- three predetermined points) until the (I-Beam) knife assembly travels a cutting stroke distance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over OVERMYER et al. (US 2016/0066916).
Regarding claims 2, 3, 9 and 10, OVERMYER et al. discloses a method of operating a surgical stapler including steps of advancing a knife assembly at a first and second velocity, but does not specify the specific velocities.  Instead, OVERMYER definitively discloses the second velocity being slower than the first velocity.  Considering OVERMYER et al. discloses the surgical instrument having a processor configured to calculate various speeds, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to advance the knife assembly at a first velocity in the range of 3.5 in/min to about 4.0 in/min and advance the knife assembly at the second velocity in the range of  0.25 in/min to about 0.5 in/min, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.1  Furthermore, Applicant has not expressed any particular advantage based on the specific ranges of speed claimed, and it appears that the invention would perform equally well at speeds outside the claimed ranges for the purpose of improved staple forming and tissue stabilization as expressly desired in paragraph 350 of OVERMYER et al..
With respect to claims 4 and 11, OVERMYER et al. discloses a method of operating a surgical stapler including steps of advancing a knife assembly at a first velocity until a predetermined force (strain) is detected, but does not specify the specific load.  Considering OVERMYER et al. discloses the surgical instrument having a processor configured to adjust speed of a knife assembly in response to a detected load, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to define the predetermine load as 275 lbf, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.2  Also, Applicant has not expressed any particular advantage based on the specific force claimed, and it appears that the invention would perform equally well in response to a predetermined force greater than or less than 275 lbf for the purpose of improved staple forming and tissue stabilization as expressly desired in paragraph 350 of OVERMYER et al..
In reference to claims 5, 6, 12 and 13, OVERMYER et al. discloses a method of operating a surgical stapler including steps of advancing a knife assembly at an adjusted velocity (i.e. second or third velocity) along a cutting stroke distance, but does not define the cutting stroke distance. It would have been obvious to one having ordinary skill in the art at the time of filing the invention to define the cutting stroke distance within the range of 0.20 in to about 0.35 in, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.3  Also, Applicant has not expressed any particular advantage to a cutting stroke within the claimed range, and it appears that the invention would perform equally well with a cutting stroke distance outside the claimed range for the purpose of improved staple forming and tissue stabilization as expressly desired in paragraph 350 of OVERMYER et al..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



July 27, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198C).
        2 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198C).
        
        3 In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 198C).